United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1660
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Allen Kentroy Stevens

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: November 12, 2018
                             Filed: November 26, 2018
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Allen Stevens pleaded guilty to distributing methamphetamine and possessing
a firearm in furtherance of a drug-trafficking crime, and the district court1 sentenced

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
him to consecutive prison terms of 210 months for the drug conviction and 60 months
for the firearm conviction, for a total of 270 months in prison, to be followed by five
years of supervised release. Stevens appeals, and in a brief filed under Anders v.
California, 386 U.S. 738 (1967), Stevens’s counsel challenges the substantive
reasonableness of Stevens’s sentence.

       Upon careful review, we conclude that the district court did not abuse its
discretion when it sentenced Stevens. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (explaining standard of review). The record
establishes that the district court considered the sentencing factors listed in 18 U.S.C.
§ 3553(a) and ultimately sentenced Stevens to a prison term below the advisory
United States Sentencing Guidelines imprisonment range. See United States v.
Torres-Ojeda, 829 F.3d 1027, 1030 (8th Cir. 2016) (where defendant was sentenced
below advisory Guidelines range, noting it is nearly inconceivable that district court
abused its discretion in not varying downward further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and there are no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-